EXHIBIT 10.2

Broadstone Net lease, inc. 2020 omnibus Equity and Incentive Plan

RESTRICTED STOCK - Notice of Grant

 

Broadstone Net Lease, Inc. (the “Company”), a Maryland corporation and
internally managed real estate investment trust, hereby grants to the Grantee
set forth below (the “Grantee”) Restricted Stock (the “Restricted Stock”),
pursuant to the terms and conditions of this Notice of Grant (the “Notice”), the
Restricted Stock Award Agreement attached hereto as Exhibit A (the “Award
Agreement”), and the Broadstone Net Lease, Inc. 2020 Omnibus Equity and
Incentive Plan (the “Plan”).  Capitalized terms used but not defined herein
shall have the meaning attributed to such terms in the Award Agreement or, if
not defined therein, in the Plan, unless the context requires otherwise.  Each
share of Restricted Stock represents one Share, subject to the terms and
conditions set forth in the Award Agreement.

 

Date of Grant:

 

Name of Grantee:

 

Number of Shares of
Restricted Stock:

 

Lapse of Restrictions/Vesting:

The Restricted Stock shall vest pursuant to the terms and conditions set forth
in Section 3 of the Award Agreement.

 

Vesting Start Date:



 

The grant of Restricted Stock shall be subject to the execution and return of
this Notice by the Grantee to the Company within 30 days of the date hereof
(including by utilizing an electronic signature and/or web-based approval and
notice process or any other process as may be authorized by the Company). By
executing this Notice, the Grantee acknowledges that his or her agreement to the
covenants set forth in Section 6 of the Award Agreement is a material inducement
to the Company in granting this Award to the Grantee.

 

This Notice may be executed by facsimile or electronic means (including, without
limitation, PDF) and in one or more counterparts, each of which shall be
considered an original instrument, but all of which together shall constitute
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

BROADSTONE NET LEASE, INC.

 

 

By:

Name:  

Title:  

 

 

 

GRANTEE

 

 

 

Name:

 

 

 

 

[Signature Page to Notice of Restricted Stock Grant for Broadstone Net Lease
2020 Omnibus Equity And Incentive Plan]

--------------------------------------------------------------------------------

 

Exhibit A

 

BROADSTONE NET LEASE, INC.

2020 OMNIBUS EQUITY AND INCENTIVE PLAN

RESTRICTED STOCK UNIT

Award Agreement

 

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is entered into by
and among Broadstone Net Lease, Inc. (the “Company”) and the individual set
forth on the signature page to that certain Notice of Grant (the “Notice”) to
which this Award Agreement is attached.  The terms and conditions of the
Restricted Stock granted hereby, to the extent not controlled by the terms and
conditions contained in the Plan, shall be as set forth in the Notice and this
Award Agreement.  Capitalized terms used but not defined herein shall have the
meaning attributed to such terms in the Notice or, if not defined therein, in
the Plan, unless the context requires otherwise.

 

 

1.

No Right to Continued Employee Status or Consultant Service

 

Nothing contained in this Award Agreement shall confer upon the Grantee the
right to the continuation of his or her Employee status, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
or in either case to interfere with the right of the Company or any of its
Subsidiaries or other Affiliates to Terminate the Grantee.

 

 

2.

Term of Restricted Stock Award

 

This Award Agreement shall remain in effect until all of the transfer
restrictions on the Shares of Restricted Stock have fully lapsed and the
underlying Shares of Restricted Stock have vested or been forfeited by the
Grantee as provided in this Award Agreement.

 

3.Lapse of Restrictions and Vesting of Restricted Stock  

Subject to Section 5, the Transfer Restrictions on the Shares of Restricted
Stock will lapse and the Shares of Restricted Stock granted hereunder will vest
in accordance with the following schedule, subject to the Grantee’s not having
Terminated prior to such applicable anniversary, such that the shares of
Restricted Stock shall be fully (100%) vested upon the fourth anniversary of the
Vesting Start Date:

Vesting Percentage

Vesting Date

    %

First Anniversary of the Vesting Start Date

    %

Second Anniversary of the Vesting Start Date

    %

Third Anniversary of the Vesting Start Date

    %

Fourth Anniversary of the Vesting Start Date

 

Except as set forth in Section 5 or in an employment or severance agreement
between the Company or one of the Subsidiaries and the Grantee, if the Grantee
Terminates for any reason, the portion

1

 

--------------------------------------------------------------------------------

 

of the Restricted Stock for with the Transfer Restrictions have not lapsed and
has not vested as of such date shall be forfeited by the Grantee upon such
Termination without consideration.

 

 

4.

Issuance of Shares; Rights as a Stockholder

 

The Grantee shall have all rights of a stockholder with respect to the Shares of
Restricted Stock as of the issuance of the Shares on the Grant Date and the
entry of the Grantee’s name as a shareholder of record on the books of the
Company, including the right to vote in respect of such Shares and the right to
dividends issued to holders of such Shares (in each case, irrespective of
whether the Shares are considered vested or unvested at the time of such
dividend). Notwithstanding the foregoing, prior to the vesting of the Shares of
Restricted Stock pursuant to Section 3, the Grantee shall not be entitled to
transfer, sell, pledge, hypothecate or assign the Shares of Restricted Stock
(collectively, the “Transfer Restrictions”) and the Shares of Restricted Stock
will be subject to forfeiture as provided in Section 5.  

 

 

5.

Termination of Service

 

(a) Except as otherwise set forth in an employment or severance agreement
between the Company or one of the Subsidiaries and the Grantee, and subject to
the remainder of this Section 5, if the Grantee incurs a Termination for any
reason, whether voluntarily or involuntarily, then all of that portion of the
Shares of Restricted Stock for which the transfer restrictions have not
previously lapsed (except as set forth in Sections 5(b) - 5(d)) shall terminate
and be forfeited as of the date of the Grantee’s Termination.

 

(b) Subject to the remainder of this Section 5, if the Grantee incurs a
Termination due to the Grantee’s death or Disability, that portion of the Shares
of Restricted Stock for which the transfer restrictions have not previously
lapsed shall become fully (100%) vested as of the date of the Grantee’s death or
Termination due to Disability.

 

(c) If the Grantee incurs a Termination, by the Company (or its successor)
without Cause, or by the Grantee with Good Reason, within the 12-month period
following a Change in Control, that portion of the Shares of Restricted Stock
for which the Transfer Restrictions have not previously lapsed as of the date of
such Termination shall become fully (100%) vested as of the date of such
Termination. Notwithstanding the foregoing, in the event such unvested Shares of
Restricted Stock are not assumed by the Company’s successor, or substituted for
an equivalent amount of shares by the Company’s successor, such Shares of
Restricted Stock shall immediately become fully (100%) vested upon a Change in
Control. For purposes of this Agreement “Good Reason” shall mean (x) if the
Grantee is party to an employment or a severance agreement with the Company or
one of the Subsidiaries in which “Good Reason” is defined, the occurrence of any
circumstances defined as “Good Reason” in such employment or severance
agreement, or (y) if the Grantee is not party to an employment or severance
agreement with the Company or one of the Subsidiaries in which “Good Reason” is
defined, (i) a material diminution in the Grantee’s annual base salary or target
annual bonus opportunity, (ii) a relocation (without the written consent of the
Grantee) of Grantee’s principal place of employment by more than thirty-five
(35) miles from the principal location or (iii) a material diminution in the
Grantee’s title, position, authority, duties, or responsibilities.  A
termination of employment by the Grantee

2

 

--------------------------------------------------------------------------------

 

for Good Reason shall be effectuated by giving the Company written notice of the
termination, setting forth the conduct of the Company that constitutes Good
Reason, within 30 days of the first date on which the Grantee has knowledge of
such conduct.  The Grantee shall further provide the Company at least 30 days
following the date on which such notice is provided to cure such
conduct.  Failing such cure, a termination of employment by the Grantee for Good
Reason shall be effective on the day following the expiration of such cure
period.

 

(d) If the Grantee incurs, at any time, a Termination by the Company for Cause
or by the Grantee without Good Reason, then all of that portion of the Shares of
Restricted Stock for which the transfer restrictions have not previously lapsed
shall be forfeited and terminate immediately without consideration upon the
effective date of such Termination for Cause or without Good Reason.  

 

 

6.

Prohibited Activities

 

(a)Right to Terminate Restricted Stock and Recovery. The Grantee understands and
agrees that the Company has granted the Restricted Stock to the Grantee to
reward the Grantee for the Grantee’s future efforts and loyalty to the Company
and its Affiliates by giving the Grantee the opportunity to participate in the
potential future appreciation of the Company.  Accordingly, if (i) the Grantee
materially violates the Grantee’s obligations relating to the non-disclosure or
non-use of confidential or proprietary information under any Restrictive
Agreement to which the Grantee is a party, or (ii) the Grantee materially
breaches or violates the Grantee’s obligations relating to non-disparagement
under any Restrictive Agreement to which the Grantee is a party, or (iii) the
Grantee materially breaches or violates any non-solicitation obligations under
any Restrictive Agreement to which the Grantee is a party, or (iv) the Grantee
breaches or violates any non-competition obligations under any Restrictive
Agreement to which the Grantee is a party, or (v) the Grantee is convicted of a
felony against the Company or any of its Affiliates, then, in addition to any
other rights and remedies available to the Company, the Company shall be
entitled, at its option, exercisable by written notice, to terminate the
Restricted Stock (including the vested portion of the Shares of Restricted
Stock) without consideration, and such Shares will be terminated and of no
further force and effect.  “Restrictive Agreement” shall mean any agreement
between the Company or any Subsidiary and the Grantee that contains
non-competition, non-solicitation, non-hire, non-disparagement, or
confidentiality restrictions applicable to the Grantee.

 

(b)Other Remedies. The Grantee specifically acknowledges and agrees that its
remedies under this Section 6 shall not prevent the Company or any Subsidiary
from seeking injunctive or other equitable relief in connection with the
Grantee’s breach of any Restrictive Agreement.  In the event that the provisions
of this Section 6 should ever be deemed to exceed the limitation provided by
applicable law, then the Grantee and the Company agree that such provisions
shall be reformed to set forth the maximum limitations permitted.

 

 

 

 

7.

Taxation Upon Vesting of the Restricted Stock; Tax Withholding; Parachute Tax
Provisions

 

3

 

--------------------------------------------------------------------------------

 

The Grantee understands that the Grantee will recognize income, for Federal,
state and local income tax purposes, as applicable, in respect of the vesting of
those Shares of Restricted Stock vesting on each applicable vesting date. By
acceptance of this grant of Restricted Stock, the Grantee agrees to report the
relevant income in accordance with then applicable law and to cooperate with
Company and its subsidiaries in establishing the amount of such income and
corresponding deduction to the Company and/or its subsidiaries for its income
tax purposes.

 

The Grantee is responsible for all tax obligations that arise as a result of the
vesting of the Restricted Stock. The Company may withhold from any amount
payable to the Grantee an amount sufficient to cover any Federal, state or local
withholding taxes which may become required with respect to such vesting or take
any other action it deems necessary to satisfy any income or other tax
withholding requirements as a result of the vesting of the Restricted Stock. The
Company shall have the right to require the payment of any such taxes and
require that the Grantee, or the Grantee’s beneficiary, to furnish information
deemed necessary by the Company to meet any tax reporting obligation pursuant to
vesting of the Restricted Stock Units. The Grantee may pay his or her
withholding tax obligation in connection with the vesting of the Restricted
Stock, by making a cash payment to the Company.  In addition, the Committee, in
its sole discretion, may allow the Grantee, to pay his or her withholding tax
obligation in connection with the vesting of the Restricted Stock, by (x)
surrendering Shares pursuant to the grant of Restricted Stock or (y)
surrendering other Shares that have been held by the Grantee for at least six
(6) months (or such lesser period as may be permitted by the Committee) prior to
the vesting of the Restricted Stock, in each case having an aggregate Fair
Market Value equal to the withholding taxes.    

 

In connection with the grant of the Restricted Stock, the parties wish to
memorialize their agreement regarding the treatment of any potential golden
parachute payments as set forth in Exhibit A attached hereto.

 

 

8.

Securities Laws

 

(a)Upon the acquisition of the Shares pursuant to this Restricted Stock Award
Agreement, the Grantee will make such written representations, warranties, and
agreements as the Committee may reasonably request in order to comply with
securities laws or with this Award Agreement. Grantee hereby agrees not to
offer, sell or otherwise attempt to dispose of any Shares issued to the Grantee
pursuant to this Restricted Stock award in any way which would: (x) require the
Company to file any registration statement with the Securities and Exchange
Commission (or any similar filing under state law or the laws of any other
county) or to amend or supplement any such filing or (y) violate or cause the
Company to violate the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, or any other Federal, state or local law, or the laws of any other
country. The Company reserves the right to place restrictions on any Shares the
Grantee receives as pursuant to this grant of Restricted Stock.

 

(b)Notwithstanding anything to the contrary herein, in the event that (i) the
Grantee is subject to the Company’s insider trading policy, including any policy
permitting officers and directors to sell Shares only during certain “window”
periods, in effect from time to time (collectively, the “Policy”) or the Grantee
is otherwise prohibited from selling Shares in the public market and any Shares
of Restricted Stock for which the Transfer Restrictions are scheduled to lapse
and Shares

4

 

--------------------------------------------------------------------------------

 

scheduled to vest (the “Original Vesting Date”) that (A) does not occur during
an open “window period” applicable to the Grantee or on a day on which the
Grantee is permitted to sell Shares underlying any portion of the Restricted
Stock that has vested pursuant to a written plan that meets the requirements of
Rule 10b5-1 under the Exchange Act, as determined by the Company in accordance
with the Policy, as applicable, or (B) does not occur on a date when the Grantee
is otherwise permitted to sell Shares on the open market, and (ii) the Company
elects not to satisfy the Grantee’s tax withholding obligations by the Grantee
surrendering Shares to the Company, then such restrictions shall not lapse and
such Shares shall not vest on such Original Vesting Date and shall instead be
deemed to be vested, as applicable, on (x) the first business day of the next
occurring open “window period” applicable to the Grantee pursuant to the Policy,
or (y) the next business day on which the Grantee is not otherwise prohibited
from selling Shares in the open market, but in no event later than March 15th of
year following the year in which applicable portion of the Shares of Restricted
Stock vests.

 

 

9.

Modification, Amendment, and Termination of Restricted Stock

 

This Award Agreement may not be modified, amended, terminated and no provision
hereof may be waived in whole or in part except by a written agreement signed by
the Company and the Grantee and no modification shall, without the consent of
the Grantee, alter to the Grantee’s material detriment or materially impair any
rights of the Grantee under this Award Agreement except to the extent permitted
under the Plan.

 

 

10.

Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date the
delivering party receives confirmation, if delivered by facsimile to the number
indicated or by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

(a)If to the Company at the address below:

 

Broadstone Net Lease, Inc.

800 Clinton Square

Rochester, NY  14604

Attn: General Counsel

Phone: (585) 287-6500

 

(b)If to the Grantee, at the most recent address, facsimile number or email
contained in the Company’s records.

 

5

 

--------------------------------------------------------------------------------

 

 

11.

Award Agreement Subject to Plan and Applicable Law

 

This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. A copy of the Plan is attached hereto. Any provision of this
Award Agreement inconsistent with the Plan shall be considered void and replaced
with the applicable provision of the Plan. The Plan shall control in the event
there shall be any conflict between the Plan, the Notice, and this Award
Agreement, and it shall control as to any matters not contained in this Award
Agreement. The Committee shall have authority to make constructions of this
Award Agreement, and to correct any defect or supply any omission or reconcile
any inconsistency in this Award Agreement, and to prescribe rules and
regulations relating to the administration of this Award and other Awards
granted under the Plan.

 

This Award Agreement shall be governed by the laws of the State of Maryland
without regard to the conflicts of law principles thereof, and subject to the
exclusive jurisdiction of the courts therein. The Grantee hereby consents to
personal jurisdiction in any action brought in any court, federal or state,
within the State of New York having subject matter jurisdiction in the matter.

 

 

12.

Section 409A

 

The Restricted Stock is intended to be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and, accordingly, to the maximum
extent permitted, this Award Agreement shall be interpreted to be exempt from
Section 409A of the Code or, if not exempt, in compliance therewith.  Nothing
contained herein shall constitute any representation or warranty by the Company
regarding compliance with Section 409A of the Code.  The Company shall have no
obligation to take any action to prevent the assessment of any additional income
tax, interest or penalties under Section 409A of the Code on any Person and the
Company, its Subsidiaries and Affiliates, and each of their respective employees
and representatives, shall have no liability to the Grantee with respect
thereto.

 

 

13.

Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.

 

 

14.

Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof; and this Award Agreement, to the fullest extent lawful, shall
be reformed and construed as if such unenforceable provision, or part thereof,
had never been contained herein, and such provision or part thereof shall be
reformed or construed so that it would be enforceable to the maximum extent
legally possible.

 

 

15.

Binding Effect

6

 

--------------------------------------------------------------------------------

 

 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

 

 

16.

Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof.  If there is any conflict between the Notice, this Award
Agreement and the Plan, then the applicable terms of the Plan shall govern.

 

 

17.

Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

 

7

 

--------------------------------------------------------------------------------

 

Exhibit A

 

PARACHUTE TAX PROVISIONS

 

This Exhibit A sets forth the terms and provisions applicable to the Grantee
pursuant to the provisions of Section 7 of the Award Agreement.  This Exhibit A
shall be subject in all respects to the terms and conditions of the Award
Agreement.  

 

(a)To the extent that the Grantee, would otherwise be eligible to receive a
payment or benefit pursuant to the terms of this Award Agreement, any employment
or other agreement with the Company or any Subsidiary or otherwise in connection
with, or arising out of, the Grantee’s employment with the Company or any
Subsidiary or a change in ownership or effective control of the Company or of a
substantial portion of its assets (any such payment or benefit, a “Parachute
Payment”), that a nationally recognized United States public accounting firm
selected by the Company (the “Accountants”) determines, but for this sentence
would be subject to excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), subject to clause (c) below, then the Company shall pay to the Grantee
whichever of the following two alternative forms of payment would result in the
Grantee’s receipt, on an after-tax basis, of the greater amount of the Parachute
Payment notwithstanding that all or some portion of the Parachute Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Parachute Payment (a “Full Payment”), or (2) payment of only a part of the
Parachute Payment so that the Grantee receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”).

 

(b)If a reduction in the Parachute Payment is necessary pursuant to clause (a),
then the reduction shall occur in the following order: (1) cancellation of
acceleration of vesting on any equity awards for which the exercise price
exceeds the then fair market value of the underlying equity; (2) reduction of
cash payments (with such reduction being applied to the payments in the reverse
order in which they would otherwise be made, that is, later payments shall be
reduced before earlier payments); and (3) cancellation of acceleration of
vesting of equity awards not covered under (1) above; provided, however, that in
the event that acceleration of vesting of equity awards is to be cancelled,
acceleration of vesting of full value awards shall be cancelled before
acceleration of options and stock appreciation rights and within each class such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of such equity awards, that is, later equity awards shall be canceled
before earlier equity awards; and provided, further, that to the extent
permitted by Code Section 409A and Sections 280G and 4999 of the Code, if a
different reduction procedure would be permitted without violating Code Section
409A or losing the benefit of the reduction under Sections 280G and 4999 of the
Code, the Grantee may designate a different order of reduction.

 

(c)For purposes of determining whether any of the Parachute Payments
(collectively the “Total Payments”) will be subject to the Excise Tax and the
amount of such Excise Tax, (i) the Total Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under Section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that, in the opinion of the Accountants, such Total
Payments (in whole or in part):  (1) do not constitute “parachute payments,”
including giving effect to the recalculation of

8

 

--------------------------------------------------------------------------------

 

stock options in accordance with Treasury Regulation Section 1.280G-1, Q&A 33,
(2) represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the “base amount” or (3)
are otherwise not subject to the Excise Tax, and (ii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.

 

(d)All determinations hereunder shall be made by the Accountants, which
determinations shall be final and binding upon the Company and the Grantee.

 

(e)The federal tax returns filed by the Grantee (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accountants with respect to
the Excise Tax payable by the Grantee.  The Grantee shall make proper payment of
the amount of any Excise Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of his or her federal
income tax return as filed with the Internal Revenue Service, and such other
documents reasonably requested by the Company, evidencing such payment (provided
that the Grantee may delete information unrelated to the Parachute Payment or
Excise Tax and provided, further that the Company at all times shall treat such
returns as confidential and use such return only for purpose contemplated by
this paragraph).  

 

(f)In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Grantee shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Grantee but
the Grantee shall control any other issues.  In the event that the issues are
interrelated, the Grantee and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue.  In the event of any conference
with any taxing authority as to the Excise Tax or associated income taxes, the
Grantee shall permit the representative of the Company to accompany the Grantee,
and the Grantee and his representative shall cooperate with the Company and its
representative.

 

(g)The Company shall be responsible for all charges of the Accountants.

 

(h)The Company and the Grantee shall promptly deliver to each other copies of
any written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Exhibit A.

 

(i)Nothing in this Exhibit A is intended to violate the Sarbanes-Oxley Act of
2002 and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Grantee and the repayment obligation null and void.

 

(j)Notwithstanding the foregoing, any payment or reimbursement made pursuant to
this Exhibit A shall be paid to the Grantee promptly and in no event later than
the end of the calendar year next following the calendar year in which the
related tax is paid by the Grantee or where no taxes are required to be
remitted, the end of the Grantee’s calendar year following the

9

 

--------------------------------------------------------------------------------

 

Grantee’s calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

 

(k)The provisions of this Exhibit A shall survive the termination of the
Grantee’s employment with the Company or any Subsidiary for any reason and the
termination of the Award Agreement.

10

 